MEMORANDUM OPINION
                                         No. 04-11-00023-CV

                                        Anthony JASPER, Jr.,
                                             Appellant

                                                 v.

                                     Alicina Rosa VILANKULU,
                                              Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-14036
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           Appellant’s brief, which was due on May 23, 2011, has not been filed. On June 7, 2011,

this court ordered appellant to show cause in writing by June 21, 2011 why this appeal should

not be dismissed for want of prosecution. Appellant did not respond. Accordingly, the appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are

taxed against appellant.

                                                              PER CURIAM